Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting violent conduct and fighting. As related in the misbehavior report, petitioner was involved in a physical attack on another inmate, who suffered multiple injuries including a broken nose and a broken jaw. Substantial evidence of petitioner’s guilt was presented in the form of the misbehavior report, written by the correction officer who investigated the incident, and the testimony given by confidential sources (see, Matter of Parker v Goord, 247 AD2d 694).
Petitioner’s contention that the Hearing Officer failed to make an independent assessment to confirm the credibility of the confidential witnesses is without merit. The Hearing Officer conducted a personal interview with each of the witnesses, who then testified before him. This direct contact with the witnesses enabled the Hearing Officer to make the requisite independent assessment of their credibility (see, Matter of Feliciano v Selsky, 239 AD2d 799). The countervailing testimony given by petitioner and his inmate witnesses, averring that he was not in the vicinity of the attack at the time of its occurrence, presented an issue of credibility for resolution by the Hearing Officer (see, Matter of Parker v Goord, supra at 695). Petitioner’s remaining assertions, to the extent that they are properly before us, have been examined and found to be lacking in merit.
Cardona, P.J., Mercure, Crew III, Carpinello and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.